Exhibit 10.1

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

 

 

UNITED STATES OF AMERICA, et al.

 

    

Plaintiffs,

 

   v.          

Case No. 1:13-cv-01236 (CKK)

 

US AIRWAYS GROUP, INC.

 

and

 

  

AMR CORPORATION

 

      

Defendants.

 

  

PROPOSED FINAL JUDGMENT

WHEREAS, Plaintiffs United States of America (“United States”) and the States of
Arizona, Florida, Tennessee and Michigan, the Commonwealths of Pennsylvania and
Virginia, and the District of Columbia (“Plaintiff States”) filed their
Complaint against Defendants US Airways Group, Inc. (“US Airways”) and AMR
Corporation (“American”) on August 13, 2013, as amended on September 5, 2013;

AND WHEREAS, the United States and the Plaintiff States and Defendants, by their
respective attorneys, have consented to the entry of this Final Judgment without
trial or adjudication of any issue of fact or law, and without this Final
Judgment constituting any evidence against or admission by any party regarding
any issue of fact or law;

AND WHEREAS, Defendants agree to be bound by the provisions of the Final
Judgment pending its approval by the Court;

 

1



--------------------------------------------------------------------------------

AND WHEREAS, the essence of this Final Judgment is the prompt and certain
divestiture of certain rights or assets by the Defendants to assure that
competition is not substantially lessened;

AND WHEREAS, the Final Judgment requires Defendants to make certain divestitures
for the purposes of remedying the loss of competition alleged in the Complaint;

AND WHEREAS, Defendants have represented to the United States and the Plaintiff
States that the divestitures required below can and will be made, and that the
Defendants will later raise no claim of hardship or difficulty as grounds for
asking the Court to modify any of the provisions below;

NOW THEREFORE, before any testimony is taken, without trial or adjudication of
any issue of fact or law, and upon consent of the parties, it is ORDERED,
ADJUDGED, AND DECREED:

I. JURISDICTION

This Court has jurisdiction over the subject matter of and each of the parties
to this action. The Complaint states a claim upon which relief can be granted
against Defendants US Airways and American under Section 7 of the Clayton Act as
amended (15 U.S.C. § 18).

II. DEFINITIONS

As used in the Final Judgment:

A. “Acquirer” or “Acquirers” means the entity or entities, approved by the
United States in its sole discretion in consultation with the Plaintiff States,
to which Defendants may divest all or specified parts of the Divestiture Assets.

 

2



--------------------------------------------------------------------------------

B. “American” means Defendant AMR Corporation, its parents, successors and
assigns, divisions, subsidiaries, affiliates, partnerships and joint ventures;
and all directors, officers, employees, agents, and representatives of the
foregoing. As used in this definition, the terms “parent,” “subsidiary,”
“affiliate,” and “joint venture” refer to any person or entity in which American
holds, directly or indirectly, a majority (greater than 50 percent) or total
ownership or control or which holds, directly or indirectly a majority (greater
than 50 percent) or total ownership or control in American.

C. “Associated Ground Facilities” means the facilities owned or operated by
Defendants and reasonably necessary for Acquirer(s) to operate the Divested
Assets at the relevant airport, including, but not limited to, ticket counters,
hold-rooms, leased jet bridges, and operations space.

D. “DCA Gates and Facilities” means all rights and interests held by Defendants
in the gates at Washington Reagan National Airport (“DCA”) described in Exhibit
A and in the Associated Ground Facilities, up to the extent such gates and
Associated Ground Facilities were used by Defendants to support the use of the
DCA Slots.

E. “DCA Slots” means all rights and interests held by Defendants in the 104
slots at DCA listed in Exhibit A, consisting of two air carrier slots held by US
Airways at DCA and 102 air carrier slots held by American at DCA, including the
JetBlue Slots.

F. “Divestiture Assets” means (1) the DCA Slots, (2) the DCA Gates and
Facilities, (3) the LGA Slots, (4) the LGA Gates and Facilities, and (5) the Key
Airport Gates and Facilities.

 

3



--------------------------------------------------------------------------------

G. “JetBlue Slots” means all rights and interests held by Defendants in the 16
slots at DCA currently leased by American to JetBlue Airways, Inc., listed in
Exhibit A.

H. “Key Airport” means each of the following airports: (1) Boston Logan
International Airport; (2) Chicago O’Hare International Airport; (3) Dallas Love
Field; (4) Los Angeles International Airport; and (5) Miami International
Airport.

I. “Key Airport Gates and Facilities” means all rights and interests held by
Defendants in two gates at each Key Airport as described in Exhibit C. The term
“Key Airport Gates and Facilities” includes Associated Ground Facilities, up to
the extent such facilities were used by Defendants to support the gates
described in Exhibit C.

J. “LGA Gates and Facilities” means all rights and interests held by Defendants
in the gates at New York LaGuardia Airport (“LGA”) described in Exhibit B and
Associated Ground Facilities up to the extent of such gates and Associated
Ground Facilities were used by Defendants to support the use of the LGA Slots.

K. “LGA Slots” means the 34 slots at New York LaGuardia Airport (“LGA”) listed
in Exhibit B, consisting of the Southwest Slots and 24 additional slots held by
American or US Airways.

L. “Slot Bundles” means groupings of DCA Slots and LGA Slots, as determined by
the United States in its sole discretion in consultation with the Plaintiff
States.

M. “Southwest Slots” means the 10 slots at LGA currently leased by American to
Southwest Airlines, Inc. listed in Exhibit B.

 

4



--------------------------------------------------------------------------------

N. “Transaction” means the transaction referred to in the Agreement and Plan of
Merger among AMR Corporation, AMR Merger Sub, Inc., and US Airways Group, Inc.,
dated as of February 13, 2013.

O. “US Airways” means Defendant US Airways Group, Inc., its parents, successors
and assigns, divisions, subsidiaries, affiliates, partnerships and joint
ventures; and all directors, officers, employees, agents, and representatives of
the foregoing. For purposes of this definition, the terms “parent,”
“subsidiary,” “affiliate,” and “joint venture” refer to any person or entity in
which US Airways holds, directly or indirectly, a majority (greater than 50
percent) or total ownership or control or which holds, directly or indirectly, a
majority (greater than 50 percent) or total ownership or control in US Airways.

III. APPLICABILITY

A. This Final Judgment applies to Defendants and all other persons in active
concert or participation with any of them who receive actual notice of this
Final Judgment by personal service or otherwise.

B. If, prior to complying with Section IV and V of this Final Judgment, a
Defendant directly or indirectly sells or otherwise disposes of any of the
Divestiture Assets, it shall require the purchaser of the Divestiture Assets to
be bound by the provisions of this Final Judgment. Defendants need not obtain
such an agreement from the Acquirer(s) of the assets divested pursuant to this
Final Judgment.

IV. DIVESTITURES

A. Subject to any necessary approval of the Federal Aviation Administration,
Defendants are ordered and directed to divest the DCA Slots and LGA Slots to
Acquirers

 

5



--------------------------------------------------------------------------------

in a manner consistent with this Final Judgment within ninety (90) calendar days
after the later of (1) completion of the Transaction or (2) the United States
providing Defendants a list of the Acquirers and Slot Bundles.

B. Subject to any necessary approval of the relevant airport operator,
Defendants are ordered and directed to transfer the DCA Gates and Facilities as
necessary to Acquirers of the DCA Slots within ninety (90) days after completion
of the divestiture of the DCA Slots.

C. Subject to any necessary approval of the relevant airport operator,
Defendants are ordered and directed to transfer the LGA Gates and Facilities as
necessary to Acquirer(s) of the LGA Slots within ninety (90) days after
completion of the divestiture of the LGA Slots.

D. Subject to any necessary approval of the relevant airport operator,
Defendants are ordered and directed to divest the Key Airport Gates and
Facilities to Acquirer(s) in a manner consistent with this Final Judgment within
180 calendar days after the later of (1) completion of the Transaction or
(2) the United States providing Defendants a list of the Acquirers.

E. All proceeds from the transfer of the DCA Slots and the LGA Slots are for the
account of Defendants. Defendants agree to use their best efforts to divest the
Divestiture Assets as expeditiously as possible. The United States in its sole
discretion, may agree to one or more extensions of each of the time periods
specified in Sections IV.A. – IV.D., not to exceed sixty (60) calendar days in
total for each such time period, and shall extend any time period by the number
of days during which there is pending any objection under

 

6



--------------------------------------------------------------------------------

Section VI of this Final Judgment. The United States shall notify the Court of
any extensions of the time periods.

F. The Court orders the divestiture of the DCA Slots and DCA Gates and
Facilities to proceed as follows:

1. Defendants shall offer to divest the 16 JetBlue Slots to JetBlue Airways,
Inc., by making permanent the current agreement between JetBlue and American to
exchange the JetBlue Slots for slots at John F. Kennedy International Airport;

2. Defendants shall divest in Slot Bundles to at least two Acquirers the other
88 DCA slots listed in Exhibit A, together with any of the JetBlue Slots not
sold to JetBlue pursuant to paragraph IV.F.1. above;

3. Defendants shall either (a) sublease to Acquirers of the DCA Slots, the DCA
Gates and Facilities on the same terms and conditions pursuant to which the
Defendants currently lease the DCA Gates and Facilities or, (b) with the consent
of the United States, pursuant to an agreement with the airport operator,
relinquish the DCA Gates and Facilities to the airport operator to enable the
Acquirer to lease them from the airport operator on terms and conditions
determined by the airport operator, and shall make best efforts to obtain any
consent or approval from the relevant airport operator for the divestitures
required by this paragraph;

4. Following the divestiture of the DCA Slots, if requested by an Acquirer,
Defendants shall lease the DCA Slots from the Acquirer for no consideration for
a period not to exceed 180 calendar days. Defendants shall

 

7



--------------------------------------------------------------------------------

continue to operate the DCA Slots during this lease-back period at a level
sufficient to prevent the DCA Slots from reverting to the Federal Aviation
Administration pursuant to 14 C.F.R. § 93.227. The lease-back period may be
extended at the sole discretion of the Acquirer(s), with the approval of the
United States, in consultation with the Plaintiff States.

G. The Court orders the divestiture of the LGA Slots and LGA Gates and
Facilities to proceed as follows:

1. Defendants shall offer to divest the ten Southwest Slots to Southwest
Airlines, Inc.;

2. Defendants shall divest in Slot Bundles to Acquirer(s) the other 24 LGA slots
listed in Exhibit B, together with any of the Southwest Slots not sold to
Southwest pursuant to Paragraph IV.G.1. above;

3. Defendants shall either (a) sublease to the Acquirer(s) of the LGA Slots, the
LGA Gates and Facilities on the same terms and conditions pursuant to which the
Defendants currently lease the LGA Gates and Facilities or, (b) with the consent
of the United States, pursuant to an agreement with the airport operator,
relinquish the LGA Gates and Facilities to the airport operator to enable the
Acquirer to lease them from the airport operator on terms and conditions
determined by the airport operator, and shall make best efforts to obtain any
consent or approval from the relevant airport operator for the divestitures
required by this paragraph;

4. Defendants shall make reasonable best efforts to facilitate any re-locations
necessary to ensure that the Acquirer(s) can operate from contiguous

 

8



--------------------------------------------------------------------------------

gates at LGA to the extent such relocation does not unduly disrupt Defendants’
operations.

5. Following the divestiture of the LGA Slots, if requested by the Acquirer(s),
Defendants shall lease the LGA Slots from the Acquirer for no consideration for
a period not to exceed 180 calendar days. Defendants shall continue to operate
the LGA Slots during this lease-back period at a level sufficient to prevent the
LGA Slots from reverting to the Federal Aviation Administration pursuant to 71
Fed. Reg. 77,854 (Dec. 27, 2006), as extended by 78 Fed. Reg. 28, 279 (Oct. 24,
2013). The lease-back period may be extended at the sole discretion of the
Acquirer(s), with the approval of the United States, in consultation with the
Plaintiff States.

H. The Court orders the divestiture of the Key Airport Gates and Facilities, to
proceed as follows:

1. Defendants shall either (a) lease to the Acquirers the Key Airport Gates and
Facilities on the same terms and conditions pursuant to which the Defendants
currently lease the Key Airport Gates and Facilities, or (b) with the consent of
the United States, pursuant to an agreement with the airport operator,
relinquish the Key Airport Gates and Facilities to the airport operator to
enable the Acquirer to lease them from the airport operator on terms and
conditions determined by the airport operator;

2. Defendants shall make best efforts to obtain any consent or approval from the
relevant airport operator for the transfer(s) required by this Section;

 

9



--------------------------------------------------------------------------------

3. With respect to the Divestiture Assets at Boston Logan International Airport,
Defendants shall make reasonable best efforts to facilitate any re-locations
necessary to ensure that the Acquirer(s) can operate from contiguous gates at
the Key Airport, to the extent such relocation does not unduly disrupt
Defendants’ operations.

I. In accomplishing the divestiture ordered by this Final Judgment, Defendants
promptly shall make known, by usual and customary means, the availability of the
Divestiture Assets to Acquirer(s). Defendants shall inform any such person
contacted regarding a possible purchase of the Divestiture Assets that they are
being divested pursuant to this Final Judgment and provide that person with a
copy of this Final Judgment. Defendants shall offer to furnish to all
prospective Acquirers, subject to customary confidentiality assurances, all
information and documents relating to the Divestiture Assets customarily
provided in a due diligence process except such information or documents subject
to the attorney-client privileges or work-product doctrine. Defendants shall
make available such information to the United States at the same time that such
information is made available to any other person.

J. As part of their obligations under paragraph IV.I. above, Defendants shall
permit prospective Acquirers of the Divestiture Assets to have reasonable access
to: (i) personnel; (ii) the physical facilities of the Divestiture Assets to
make reasonable inspections; (iii) all environmental, zoning, and other permit
documents and information; and (iv) all financial, operational, or other
documents and information customarily provided as part of a due diligence
process.

 

10



--------------------------------------------------------------------------------

K. Defendants shall warrant to the Acquirer(s) that each asset will be
operational on the date of transfer.

L. Defendants shall not take any action that will impede in any way the
permitting, operation, or divestiture of the Divestiture Assets.

M. Defendants shall warrant to the Acquirer(s) that there are no material
defects in any environmental, zoning or other permits obtained or controlled by
Defendants pertaining to the operation of the Divestiture Assets, and that
following the sale of the Divestiture Assets, Defendants will not undertake,
directly or indirectly, any challenges to the environmental, zoning, or other
permits relating to the operation of the Divestiture Assets.

N. Unless the United States otherwise consents in writing, the divestiture
pursuant to Section IV or V shall include the entire Divestiture Assets, and
shall be accomplished in such a way as to satisfy the United States, in its sole
discretion, in consultation with the Plaintiff States, that the Divestiture
Assets can and will be used by the Acquirer(s) as part of a viable, ongoing
business, engaged in providing scheduled air passenger service in the United
States. Divestiture of the Divestiture Assets may be made to Acquirers, provided
that in each instance it is demonstrated to the sole satisfaction of the United
States, in consultation with the Plaintiff States, that the Divestiture Assets
will remain viable and the divestiture of such assets will remedy the
competitive harm alleged in the Complaint. The divestiture, whether pursuant to
Section IV or Section V of this Final Judgment, shall be:

1. made to an Acquirer(s) that, in the United States’ sole judgment, in
consultation with the Plaintiff States, has the intent and capability (including
the

 

11



--------------------------------------------------------------------------------

necessary managerial, operational, technical and financial capability) to
compete effectively in the business of providing scheduled airline passenger
service; and

2. accomplished so as to satisfy the United States in its sole discretion, in
consultation with the Plaintiff States, that none of the terms of any agreement
between an Acquirer(s) and Defendants gives Defendants the ability unreasonably
to raise the Acquirer’s costs, to lower the Acquirer’s efficiency, or otherwise
to interfere in the ability of the Acquirer(s) to effectively compete.

V. APPOINTMENT OF TRUSTEE TO EFFECT DIVESTITURE

A. If Defendants have not divested the Divestiture Assets within the time
periods specified in Sections IV.A. – IV.D., Defendants shall notify the United
States and the Plaintiff States of that fact in writing. Upon application of the
United States, the Court shall appoint a Divestiture Trustee selected by the
United States, in consultation with the Plaintiff States, and approved by the
Court to divest the Divestiture Assets in a manner consistent with this Final
Judgment.

B. After the appointment of a Divestiture Trustee becomes effective, only the
Divestiture Trustee shall have the right to sell the Divestiture Assets,
including any arrangements related to Associated Ground Facilities. The
Divestiture Trustee shall have the power and authority to accomplish the
divestiture to an Acquirer(s) acceptable to the United States in its sole
discretion, in consultation with the Plaintiff States, at such price and on such
terms as are then obtainable upon reasonable effort by the Divestiture Trustee,
subject to the provisions of Section IV, V, and VI of this Final Judgment, and
shall have such other powers as this Court deems appropriate.

 

12



--------------------------------------------------------------------------------

C. Subject to Section V.E. of this Final Judgment, the Divestiture Trustee may
hire at the reasonable cost and expense of Defendants any investment bankers,
attorneys, or other agents, who shall be solely accountable to the Divestiture
Trustee, reasonably necessary in the Divestiture Trustee’s judgment to assist in
the divestiture.

D. Defendants shall not object to a sale by the Divestiture Trustee on any
ground other than the Divestiture Trustee’s malfeasance. Any such objections by
Defendants must be conveyed in writing to the United States, the Plaintiff
States and the Divestiture Trustee within ten (10) calendar days after the
Divestiture Trustee has provided the notice required under Section VI.A.

E. The Divestiture Trustee shall serve at the cost and expense of Defendants,
pursuant to a written agreement with Defendants on such terms and conditions as
the United States approves, in consultation with the Plaintiff States, and shall
account for all monies derived from the sale of the assets sold by the
Divestiture Trustee and all costs and expenses so incurred. After approval by
the Court of the Divestiture Trustee’s accounting, including fees for its
services and those of any professionals and agents retained by the Divestiture
Trustee, all remaining money shall be paid to Defendants and the trust shall
then be terminated. The compensation of the Divestiture Trustee and any
professionals and agents retained by the Divestiture Trustee shall be reasonable
in light of the value of the Divestiture Assets and based on a fee arrangement
providing the Divestiture Trustee with an incentive based on the price and terms
of the divestiture and the speed with which it is accomplished, but timeliness
is paramount.

F. Defendants shall use their best efforts to assist the Divestiture Trustee in
accomplishing the required divestiture. The Divestiture Trustee and any
consultants,

 

13



--------------------------------------------------------------------------------

accountants, attorneys, and other persons retained by the Divestiture Trustee
shall have full and complete access to the personnel, books, records, and
facilities of the business to be divested, and Defendants shall develop
financial and other information relevant to such business as the Divestiture
Trustee may reasonably request, subject to reasonable protection for trade
secret or other confidential research, development, or commercial information.
Defendants shall take no action to interfere with or to impede the Divestiture
Trustee’s accomplishment of the divestiture.

G. After its appointment, the Divestiture Trustee shall file monthly reports
with the United States, the Plaintiff States, and the Court setting forth the
Divestiture Trustee’s efforts to accomplish the divestiture ordered under this
Final Judgment. To the extent such reports contain information that the
Divestiture Trustee or Defendants deem confidential, such reports shall not be
filed in the public docket of the Court. Such reports shall include the name,
address, and telephone number of each person who, during the preceding month,
made an offer to acquire, expressed an interest in acquiring, entered into
negotiations to acquire, or was contacted or made an inquiry about acquiring any
interest in the Divestiture Assets, and shall describe in detail each contact
with any such person. The Divestiture Trustee shall maintain full records of all
efforts made to divest the Divestiture Assets.

H. If the Divestiture Trustee has not accomplished the divestiture ordered under
this Final Judgment within six (6) months after its appointment, the Divestiture
Trustee shall promptly file with the Court a report setting forth (1) the
Divestiture Trustee’s efforts to accomplish the required divestiture, (2) the
reasons, in the Divestiture Trustee’s judgment, why the required divestiture has
not been accomplished, and (3) the

 

14



--------------------------------------------------------------------------------

Divestiture Trustee’s recommendations. To the extent such reports contain
information that the Divestiture Trustee deems confidential, such reports shall
not be filed in the public docket of the Court. The Divestiture Trustee shall at
the same time furnish such report to the Defendants and to the United States,
which shall have the right to make additional recommendations consistent with
the purpose of the trust. The Court thereafter shall enter such orders as it
shall deem appropriate to carry out the purpose of the Final Judgment, which
may, if necessary, include extending the trust and the term of the Divestiture
Trustee’s appointment by a period requested by the United States.

VI. NOTICE OF PROPOSED DIVESTITURES

A. Within two (2) business days following execution of a definitive divestiture
agreement, Defendants or the Divestiture Trustee, whichever is then responsible
for effecting the divestitures required herein, shall notify the United States
and the Plaintiff States, of any proposed divestitures required by Section IV or
V of this Final Judgment. If the trustee is responsible, it shall similarly
notify Defendants. The notice shall set forth the details of the proposed
divestitures and list the name, address, and telephone number of each person not
previously identified who offered or expressed an interest in or desire to
acquire any ownership interest in the Divestiture Assets, together with full
details of the same.

B. Within fifteen (15) calendar days of receipt by the United States of such
notice, the United States, in its sole discretion, in consultation with the
Plaintiff States, may request from Defendants, the proposed Acquirer(s), any
other third party, or the Divestiture Trustee, if applicable, additional
information concerning the proposed divestitures, the proposed Acquirer(s), and
any other potential Acquirer(s). Defendants

 

15



--------------------------------------------------------------------------------

and the Divestiture Trustee shall furnish any additional information requested
to the United States within fifteen (15) calendar days of receipt of the
request, unless the parties otherwise agree.

C. Within thirty (30) calendar days after receipt of the notice, or within
twenty (20) calendar days after the United States has been provided the
additional information requested from Defendants, the proposed Acquirer(s), any
third party, and the trustee, whichever is later, the United States, in
consultation with the Plaintiff States, shall provide written notice to
Defendants and/or the Divestiture Trustee, stating whether it objects to the
proposed divestitures. If the United States provides written notice that it does
not object, the divestitures may be consummated, subject only to the Defendants’
limited right to object to the sale under Section V.D. of this Final Judgment.
Absent written notice that the United States does not object to the proposed
Acquirer(s) or upon objection by the United States, a divestiture proposed under
Section IV or Section V shall not be consummated. Upon objection by Defendants
under Section V.D., a divestiture proposed under Section V shall not be
consummated unless approved by the Court.

VII. MONITORING TRUSTEE

A. Upon the filing of this Final Judgment, the United States may, in its sole
discretion, in consultation with the Plaintiff States, appoint a Monitoring
Trustee, subject to approval by the Court.

B. The Monitoring Trustee shall have the power and authority to monitor
Defendants’ compliance with the terms of this Final Judgment, and shall have
such powers as this Court deems appropriate. The Monitoring Trustee shall be
required to

 

16



--------------------------------------------------------------------------------

investigate and report on the Defendants’ compliance with this Final Judgment
and the Defendants’ progress toward effectuating the purposes of this Final
Judgment.

C. Subject to Section VII.E of this Final Judgment, the Monitoring Trustee may
hire at the cost and expense of Defendants, any consultants, accountants,
attorneys, or other persons, who shall be solely accountable to the Monitoring
Trustee, reasonably necessary in the Monitoring Trustee’s judgment.

D. Defendants shall not object to actions taken by the Monitoring Trustee in
fulfillment of the Monitoring Trustee’s responsibilities under this Final
Judgment or any other Order of this Court on any ground other than the
Monitoring Trustee’s malfeasance. Any such objections by Defendants must be
conveyed in writing to the United States, the Plaintiff States, and the
Monitoring Trustee within ten (10) calendar days after the action taken by the
Monitoring Trustee giving rise to the Defendants’ objection.

E. The Monitoring Trustee shall serve at the cost and expense of Defendants,
pursuant to a written agreement with Defendants on such terms and conditions as
the United States, in consultation with the Plaintiff States, approves. The
compensation of the Monitoring Trustee and any consultants, accountants,
attorneys, and other persons retained by the Monitoring Trustee shall be on
reasonable and customary terms commensurate with the individuals’ experience and
responsibilities. The Monitoring Trustee shall, within three (3) business days
of hiring any consultants, accountants, attorneys, or other persons, provide
written notice of such hiring and the rate of compensation to Defendants.

F. The Monitoring Trustee shall have no responsibility or obligation for the
operation of Defendants’ businesses.

 

17



--------------------------------------------------------------------------------

G. Defendants shall use their best efforts to assist the Monitoring Trustee in
monitoring Defendants’ compliance with their individual obligations under this
Final Judgment. The Monitoring Trustee and any consultants, accountants,
attorneys, and other persons retained by the Monitoring Trustee shall have full
and complete access to the personnel, books, records, and facilities relating to
compliance with this Final Judgment, subject to reasonable protection for trade
secret or confidential research, development, or commercial information or any
applicable privileges. Defendants shall take no action to interfere with or to
impede the Monitoring Trustee’s accomplishment of its other responsibilities.
The Monitoring Trustee shall, within three (3) business days of hiring any
consultants, accountants, attorneys, or other persons, provide written notice of
such hiring and the rate of compensation to Defendants.

H. After its appointment, the Monitoring Trustee shall file reports every ninety
(90) days, or more frequently as needed, with the United States, the Plaintiff
States, the Defendants and the Court setting forth the Defendants’ efforts to
comply with their individual obligations under this Final Judgment. To the
extent such reports contain information that the trustee deems confidential,
such reports shall not be filed in the public docket of the Court.

I. The Monitoring Trustee shall serve until the completion of the divestitures
required by Sections IV and V of this Final Judgment, including any lease back
period pursuant to Section IV.F.5. or IV.G.5.

 

18



--------------------------------------------------------------------------------

VIII. FINANCING

Defendants shall not finance all or any part of any purchase made pursuant to
Section IV or V of this Final Judgment. For purposes of this Section VIII,
subleasing shall not be regarded as financing.

IX. ASSET PRESERVATION

Until the divestiture required by this Final Judgment has been accomplished,
Defendants shall take all steps necessary to comply with the Asset Preservation
Stipulation and Order entered by this Court. Defendants shall take no action
that would jeopardize the divestiture ordered by this Court.

X. AFFIDAVITS

A. Within twenty (20) calendar days of entry of the Court entering the Asset
Preservation Order and Stipulation in this matter, and every thirty
(30) calendar days thereafter until the divestiture has been completed under
Section IV or V, Defendants shall deliver to the United States and the Plaintiff
States an affidavit as to the fact and manner of its compliance with Section IV
or V of this Final Judgment. Each such affidavit shall include the name,
address, and telephone number of each person who, during the that first twenty
(20) calendar days or, thereafter, the preceding thirty (30) calendar days, made
an offer to acquire, expressed an interest in acquiring, entered into
negotiations to acquire, or was contacted or made an inquiry about acquiring,
any interest in the Divestiture Assets, and shall describe in detail each
contact with any such person during that period. Each such affidavit shall also
include a description of the efforts defendants have taken to solicit buyers for
the Divestiture Assets, and to provide required information to prospective
Acquirers, including the limitations, if any, on such

 

19



--------------------------------------------------------------------------------

information. Assuming the information set forth in the affidavit is true and
complete, any objection by the United States to information provided by
Defendants, including limitation on information, shall be made within fourteen
(14) calendar days of receipt of such affidavit.

B. Within twenty (20) calendar days of the Court entering the Asset Preservation
Order and Stipulation in this matter, Defendants shall deliver to the United
States an affidavit that describes in reasonable detail all actions defendants
have taken and all steps Defendants have implemented on an ongoing basis to
comply with Section IX of this Final Judgment. Defendants shall deliver to the
United States an affidavit describing any changes to the efforts and actions
outlined in Defendants’ earlier affidavits filed pursuant to this section within
fifteen (15) calendar days after the change is implemented.

C. Defendants shall keep all records of all efforts made to preserve and divest
the Divestiture Assets until one year after such divestiture has been completed.

XI. COMPLIANCE INSPECTION

A. For the purposes of determining or securing compliance with this Final
Judgment, or of any related orders such as any Asset Preservation Order, or of
determining whether the Final Judgment should be modified or vacated, and
subject to any legally recognized privilege, from time to time authorized
representatives of the United States Department of Justice, including
consultants and other persons retained by the United States, shall, upon written
request of an authorized representative of the Assistant Attorney General in
charge of the Antitrust Division, and on reasonable notice to Defendants, be
permitted:

 

20



--------------------------------------------------------------------------------

(1) access during Defendants’ office hours to inspect and copy, or at the option
of the United States, to require Defendants to provide hard copy or electronic
copies of, all books, ledgers, accounts, records, data, and documents in the
possession, custody, or control of Defendants, relating to any matters contained
in this Final Judgment; and

(2) to interview, either informally or on the record, Defendants’ officers,
employees, or agents, who may have their individual counsel present, regarding
such matters. The interviews shall be subject to the reasonable convenience of
the interviewee and without restraint or interference by Defendants.

B. Upon the written request of an authorized representative of the Assistant
Attorney General in charge of the Antitrust Division, Defendants shall submit
written reports or response to written interrogatories, under oath if requested,
relating to any of the matters contained in this Final Judgment as may be
requested.

C. No information or documents obtained by the means provided in this section
shall be divulged by the United States to any person other than an authorized
representative of the executive branch of the United States, except in the
course of legal proceedings to which the United States is a party (including
grand jury proceedings), or for the purpose of securing compliance with this
Final Judgment, or as otherwise required by law.

D. If at the time information or documents are furnished by Defendants to the
United States, Defendants represent and identify in writing the material in any
such information or documents to which a claim of protection may be asserted
under Rule 26(c)(7) of the Federal Rules of Civil Procedure, and Defendants mark
each pertinent

 

21



--------------------------------------------------------------------------------

page of such material, “Subject to claim of protection under Rule 26(c)(7) of
the Federal Rules of Civil Procedure,” then the United States shall give
Defendants ten (10) calendar days notice prior to divulging such material in any
legal proceeding (other than a grand jury proceeding).

XII. NO REACQUISITION

Defendants shall not reacquire any interest in any part of the Divestiture
Assets divested under this Final Judgment during the term of this Final
Judgment. Nothing in this Final Judgment shall prevent Defendants from engaging
in trades, exchanges, or swaps involving Divestiture Assets with an Acquirer,
provided such arrangements do not increase Defendants’ percentage of slots
operated or held or gates operated or held at the airport in question, except
that, consistent with industry practice, Defendants may temporarily operate
slots for periods of no more than two consecutive months at the request of the
Acquirer. Nothing in this Section XII shall prevent Defendants from acquiring
additional slots, gates or facilities, other than the Divestiture Assets, at
DCA, LGA or the Key Airports subject to the notification requirement in Section
XIII.A. Nothing in this Section shall prevent Defendants from cooperating in
gate or facility re-locations in the ordinary course of the airport operator’s
business, including re-locating to the Divestiture Assets, provided the Acquirer
of those gates is offered alternative gates and Associated Ground Facilities
from the airport operator.

XIII. NOTIFICATION OF FUTURE TRANSACTIONS

A. Unless such transaction is otherwise subject to the reporting and waiting
period requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, 15 U.S.C. § 18a (the “HSR Act”), Defendants shall not acquire any
interest in

 

22



--------------------------------------------------------------------------------

any slot at DCA that was in use at the completion of the Transaction without
providing notice to the United States at least thirty (30) calendar days prior
to the acquisition, provided however that this reporting requirement shall not
apply to transactions that do not result in an increase in Defendants’
percentage of slots operated or held at DCA. Defendants shall maintain a record
of any non-reportable transactions and shall provide such record to the United
States promptly upon request.

B. Any notification provided pursuant to Section XIII.A. above shall be provided
in the same format as required by the HSR Act, and shall include the names of
the principal representatives of the parties to the transaction who negotiated
the agreement and any management or strategic plans discussing the proposed
transaction. If within the 30-day period after notification the United States
makes a written request for additional information regarding the transaction,
Defendants shall not consummate the proposed transaction or agreement until
thirty (30) calendar days after submitting all such additional information.
Early termination of the waiting periods in this paragraph may be requested and,
where appropriate, granted in a similar manner as applicable under the
requirements and provisions of the HSR Act and rules promulgated thereunder.

C. All references to the HSR Act in this Final Judgment refer to the HSR Act as
it exists at the time of the transaction or agreement and incorporate any
subsequent amendments to the HSR Act.

XIV. BANKRUPTCY

For purposes of Section 365 of the Bankruptcy Reform Act of 1978, as amended,
and codified as 11 U.S.C. §§ 101 et. seq. (the “Bankruptcy Code”) or any
analogous provision under any law of any foreign or domestic, federal, state,
provincial, local,

 

23



--------------------------------------------------------------------------------

municipal or other governmental jurisdiction relating to bankruptcy, insolvency
or reorganization (“Foreign Bankruptcy Law”), (a) no sublease or other agreement
related to the Divesture Assets will be deemed to be an executory contract, and
(b) if for any reason a sublease or other agreement related to the Divesture
Assets is deemed to be an executory contract, the Defendants shall take all
necessary steps to ensure that the Acquirer(s) shall be protected in the
continued enjoyment of its right under any such agreement including, acceptance
of such agreement or any underlying lease or other agreement in proceedings
under the Bankruptcy Code or any analogous provision of Foreign Bankruptcy Law.

XV. RETENTION OF JURISDICTION

This Court retains jurisdiction to enable any party to this Final Judgment to
apply to this Court at any time for further orders and directions as may be
necessary or appropriate to carry out or construe this Final Judgment, to modify
any of its provisions, to ensure and enforce compliance, and to punish
violations of its provisions.

XVI. EXPIRATION OF FINAL JUDGMENT

Unless this Court grants an extension, this Final Judgment shall expire ten
(10) years from the date of its entry.

XVII. PUBLIC INTEREST DETERMINATION

Entry of this Final Judgment is in the public interest. The parties have
complied with the requirements of the Antitrust Procedures and Penalties Act, 15
U.S.C. § 16, including making copies available to the public of this Final
Judgment, the Competitive Impact Statement, and any comments thereon and the
United States’ responses to comments. Based upon the record before the Court,
which includes the Competitive

 

24



--------------------------------------------------------------------------------

Impact Statement and any comments and response to comments filed with the Court,
entry of this Final Judgment is in the public interest.

 

 

Date:  

 

          Court approval subject to procedures of the Antitrust Procedures and
Penalties Act,       15 U.S.C. § 16      

 

      The Honorable Colleen Kollar-Kotelly       United States District Judge

 

25



--------------------------------------------------------------------------------

EXHIBIT A

DCA SLOTS

JetBlue Slots (currently held by American)

 

1284   1040   1018   1012   1025   1200 1034   1334   1013   1058   1172   1221
1014   1217   1097   1174    

Additional American Air Carrier Slots

 

1090   1144   1570   1321   1425   1445 1521   1585   1092   1159   1274   1296
1493   1496   1044   1051   1667   1233 1322   1341   1616   1138   1139   1271
1430   1464   1547   1272   1351   1481 1506   1525   1611   1381   1420   1480
1641   1662   1104   1342   1543   1666 1208   1286   1299   1345   1388   1422
1620   1117   1121   1167   1312   1460 1473   1624   1625   1628   1364   1411
1561   1646   1074   1100   1202   1380 1405   1499   1276   1292   1353   1396
1634   1441   1475   1492   1503   1559 1587   1623   1008   1606   1575   1642
1122   1216        

US Airways Air Carrier Slots

 

1070   1066        

DCA Gates

Up to five (5) gates from among Gates 24, 26, 28, 30 and 32, if necessary.

 

26



--------------------------------------------------------------------------------

EXHIBIT B

LGA SLOTS

Southwest Slots (currently held by American)

 

3351   2101   3335   3422   3665   3314 2215   3045   2120   3312    

American LGA Slots

 

3189   3068   2139   2147   3236   2222 2096   2075   3784   2033   3841   2008
3594   3671   3380   3258   3282   3080 2032   2230   3013   2166   2111   3826

LGA Gates

Up to two contiguous gates on Concourse C currently leased by American at LGA.

 

27



--------------------------------------------------------------------------------

EXHIBIT C

KEY AIRPORT GATES

Boston Logan International Airport

Two gates that Defendants currently lease or two gates that Defendants would be
entitled to occupy following any relocation of gates and facilities at the
direction of Massport.

Chicago O’Hare International Airport

Gates L1 and L2. Defendants, at their own expense, will reconfigure Gate L2A,
L2B, and L2C, as follows: Gate L2A will be restored to a mainline gate by
(a) removing the gate at L2B, (b) moving the gate podium that currently serves
Gate L2C south, creating one additional bay for gate L2A, and restriping the
tarmac. Defendants will retain their interest in Gate L2C.

Dallas Love Field

Gates currently leased by American at Dallas Love Field, or which American will
be entitled to occupy following completion of construction of the Love Field
Modernization Program.

Los Angeles International Airport

Gates 31A and 31B in Terminal 3.

Miami International Airport

Two gates currently leased by US Airways in Terminal J.

 

28